No. 99-60506
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60506
                         Summary Calendar



ROGER W. SIMS; JACQUELINE JAMES,

                                    Plaintiffs-Appellants,

versus

DRUG ENFORCEMENT ADMINISTRATION,

                                    Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 3:93-CV-170-S-A
                       --------------------
                           July 5, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Roger W. Sims and Jacqueline James, who are both federal

prisoners (# 09462-042 and # 09460-042, respectively) appeal the

district court’s dismissal of their pro se, in forma pauperis

(“IFP”) civil complaint as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2), on the basis of res judicata.

     Under federal law, an action is barred by the doctrine of

res judicata if (1) the parties are identical or in privity in

both the instant action and a prior action; (2) the prior

judgment was rendered by a court of competent jurisdiction;


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60506
                                 -2-

(3) the prior judgment was final on the merits; and (4) the cases

involve the same cause of action.   Nagle v. Lee, 807 F.2d 435,

439 (5th Cir. 1987).   Normally, when an appellant fails to

address a potential error in the district court’s analysis, it is

the same as if the appellant had not appealed that aspect of the

judgment. See Brinkmann v. Dallas County Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).   The plaintiffs challenge only one

aspect of the district court’s res judicata ruling; they argue

that one of the two prior judgments held to be res judicata–-the

district court’s dismissal as frivolous of their prior “Motion

for Return of Property”–-was not “on the merits” because this

court had dismissed their appeal of such matter for lack of

jurisdiction.   Nonetheless, the district court’s dismissal of

such earlier IFP action as frivolous was res judicata with

respect to the same issues raised in their current IFP action.

See Marts v. Hines, 117 F.3d 1504, 1505-06 (5th Cir. 1997).      The

district court did not abuse its discretion in dismissing the

plaintiffs’ action as frivolous on res judicata grounds.

See Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999).

     The plaintiffs have largely abandoned their substantive

challenges to the seizures of their property by the DEA.      See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).     They do

summarily contend (1) that the DEA provided inadequate notice to

Sims with respect to jewelry, in which Sims allegedly had

ownership interest, seized from James’ residence and subsequently

forfeited and (2) that the DEA improperly served notice of

forfeiture on James’ brother, who allegedly was mentally
                           No. 99-60506
                                -3-

incompetent.   Neither of these claims was pursued in district

court except in the most conclusional fashion, and at this time

the plaintiffs fail to cite to the record on appeal with respect

to these claims.   Accordingly, even if it is assumed arguendo

that the prior judgments against Sims and James were not

res judicata as to these claims, they are nevertheless without

merit.

     The plaintiffs have not shown that they were prejudiced by

the district court’s denial of their motion to conduct discovery

after the DEA filed its motion to dismiss or, in the alternative,

for summary judgment.   See Marshall v. Norwood, 741 F.2d 761, 764

(5th Cir. 1984).   No abuse of discretion is apparent.   King v.

Dogan, 31 F.3d 344, 346 (5th Cir. 1994).

     The district court’s judgment is AFFIRMED.